Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-10 are allowed. The closest prior art fails to teach the overall combination as claimed. Specifically, LIU and HA et al demonstrate it’s known in the art to provide a gasket for sealing the space between a drawer and a sliding cap of the drawer. Furthermore, Ding et al. demonstrates it is known in the art to provide a gasket in the shape of a Chinese character. Miyagawa et al. demonstrate a gasket having a smooth rough feature.
The prior art does not demonstrate wherein in combination, the sealing member having the same features, i.e., Chinese character and rough feature where the sealing member is situated between the drawer and the sliding cap of the drawer. The sealing member taught by Ding et al, LIU, and HA et al., although similar in shape, do not expressly disclose the sealing member is secured to a sliding cap where the sealing surface engages against the drawer. Moreover, the rough feature, as demonstrated by Miyagawa et al. is situated on a stationary door. It would not be obvious to modify the sealing surface of the sealing member with rough features that increase friction as taught by Miyagawa et al, as it would impede the sliding of the drawer cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637